Citation Nr: 0029726	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-13 735A	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUE


Whether the veteran is entitled to educational assistance 
benefits under Chapter 30, Title 38, United States Code, for 
enrollment prior to October 19, 1997.



ATTORNEY FOR THE BOARD


L. J. Nottle, Counsel



INTRODUCTION

The veteran served on active duty from August 1991 to August 
1997.  His claim comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1998 determination of the 
Department of Veterans Affairs (VA) Regional Office in St. 
Louis, Missouri (RO).


FINDINGS OF FACT

1.  On October 19, 1998, the RO received the veteran's 
application for Chapter 30 benefits and an enrollment 
certification from Colorado School of Mines certifying the 
veteran's enrollment in courses from August 27, 1997 to May 
8, 1998, from May 11, 1998 to June 19, 1998, and from August 
26, 1998 to May 7, 1999. 

2.  In December 1998, the RO awarded the veteran Chapter 30 
benefits for enrollment beginning on October 19, 1997. 


CONCLUSION OF LAW

The evidence does not satisfy criteria for entitlement to 
educational assistance benefits under Chapter 30, Title 38, 
United States Code, for enrollment prior to October 19, 1997.  
38 U.S.C.A. § 3011 (West 1991); 38 C.F.R. §§ 21.4131, 21.7131 
(1998 & 2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran's basic eligibility for Chapter 30 educational 
assistance benefits derives from his service in the United 
States Navy from August 1991 to August 1997.  See 38 U.S.C.A. 
§ 3011(a)(1)(A) (West 1991).  The issue before the Board is 
whether the veteran is entitled to the payment of these 
benefits for enrollment prior to October 19, 1997. 

The RO received the veteran's application for Chapter 30 
benefits on October 19, 1998.  This application reflects that 
the veteran enrolled in environmental science and engineering 
courses at Colorado School of Mines beginning on July 28, 
1997, and was pursuing a Master's degree in Science.  The RO 
also received a VA Form 22-1999 (Enrollment Certification) 
from Colorado School of Mines certifying the veteran's 
enrollment in courses from August 27, 1997 to May 8, 1998, 
from May 11, 1998 to June 19, 1998, and from August 26, 1998 
to May 7, 1999.  Based on this information, in December 1998, 
the RO notified the veteran by letter that, because they 
received his enrollment certification on October 19, 1998, he 
was not entitled to Chapter 30 benefits for enrollment from 
August 27, 1997 to October 18, 1997.  According to an 
Education Award of record, the RO awarded the veteran Chapter 
30 benefits for all other periods of enrollment noted in the 
enrollment certification received on October 19, 1998. 

The veteran alleges that he should be paid Chapter 30 
benefits retroactively for enrollment from August 27, 1997 
and October 19, 1997, on two bases: (1) He applied for these 
benefits in a timely manner and with good faith, following 
all instructions provided, and had no control over the fact 
that it took several years to establish his eligibility; and 
(2) He was not found eligible for Chapter 30 benefits until 
September 1998, and even though he filed his claim for such 
benefits immediately after learning of his eligibility, the 
VA representative with whom he dealt did not submit his claim 
to the RO until six weeks later, on October 19, 1998.  He 
asserts that if he were able to do so, he would have filed 
his claim for Chapter 30 benefits in September 1997.  Due to 
circumstances beyond his control, however, he asserts that 
the filing of his claim was delayed.  He believes that he 
should not be penalized for these delays, which were 
purportedly caused by the Departments of the Navy and VA, and 
requests that a favorable decision be rendered based on 
fairness.  

During the pendency of the veteran's appeal, certain portions 
of 38 C.F.R. Part 21 that pertain to claims and effective 
dates for awards of educational assistance benefits were 
changed, effective June 3, 1999.  See 64 Fed. Reg. 23,769 
(1999).  The amendment established a standard for determining 
what constitutes a formal claim, an informal claim, and an 
abandoned claim that could be applied uniformly to the 
educational assistance programs VA administers.  In addition, 
the amendment established less restrictive effective dates 
for awards of educational assistance; established uniform 
time limits for acting to complete claims; and stated VA's 
responsibilities when a claim is filed.  Under the 
regulations as amended, the provisions were eliminated 
establishing the commencing date of an award as the later of 
one year before the date of receipt of claim or one year 
before the date of receipt of an enrollment certificate from 
the educational institution attended.  See 64 Fed. Reg. 
23769-23773 (May 4, 1999).  In the proposed rulemaking it was 
noted that delays in receipt of certification are typically 
the fault of educational institution.  The certification of 
enrollment was not felt to be under the veteran's control.  
63 Fed. Reg. 23409 (April 29, 1998).  The Board notes 
further, that when a law or regulation changes after a claim 
has been filed, but before the judicial appeal process has 
been completed, the version most favorable to the appellant 
generally applies.  Karnas v. Derwinski, 1 Vet. App. 308, 313 
(1991).

Regulations in effect prior to June 3, 1999 provide that, in 
a case in which the veteran is entering or reentering into a 
program of training, including a reentrance following a 
change of program or educational institution, the commencing 
date of an award of Chapter 30 educational assistance 
benefits is the latest of the following dates: the date 
certified by the educational institution under paragraph (b) 
or (c); the date one year prior to the VA's receipt of the 
claimant's application or enrollment certification, whichever 
is later; the effective date of the course approval, or one 
year before the VA receives the approval notice, whichever is 
later; or, the date of a reopened application under paragraph 
(d).  38 C.F.R. §§ 21.4131(a), 21.7131(a) (1998).   In 
summary, the regulations in effect prior to June 3, 1999 
prohibited an award of educational assistance for any period 
earlier than one year prior to the date of receipt of the 
application or enrollment certification, whichever is later.

According to amended regulations, in a case in which a 
veteran is entering or reentering into a program of training, 
including a reentrance following a change of program or 
educational institution, the commencing date of the award of 
educational assistance is the latest of the following dates: 
(i) the date the educational institution certifies under 
paragraph (b) or (c); (ii) one year before the date of the 
claim as determined by 21.1029(b); or (iii) the effective 
date of the approval of the course, or one year before the VA 
receives the approval notice, whichever is later.  38 C.F.R. 
§ 21.7131(a) (2000) (emphasis added).

The Board acknowledges that the RO never considered the 
revised criteria in deciding the veteran's claim and that the 
veteran has not been provided the opportunity to present 
argument on the revised criteria.  The Board also 
acknowledges that the RO based its December 1998 denial of 
the veteran's claim on the receipt date of the pertinent 
enrollment certification, a fact that is no longer relevant 
under the revised criteria.  The veteran has not, however, 
been prejudiced as a result thereof because, overall, the 
revised criteria do not affect the veteran's claim in this 
case.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  
Rather, under both the former and revised criteria, the 
veteran may not receive Chapter 30 benefits for any period of 
enrollment occurring one year prior to the RO's receipt of 
the veteran's application for such benefits.  Inasmuch as the 
RO received the veteran's application for such benefits on 
October 19, 1998 (the same day it received the pertinent 
enrollment certification), the veteran is not entitled to 
Chapter 30 benefits for enrollment prior to October 19, 1997 
(one year prior to the receipt of the Chapter 30 
application).  In this case, the receipt date of the 
application, rather than the receipt date of the enrollment 
certification, governs.  

The Board is sympathetic to the arguments advanced by the 
veteran; however, the legal criteria governing the payment of 
Chapter 30 educational assistance benefits are clear and 
specific, and binding upon the Board.  Since payment of 
government benefits must be authorized by statutes and 
regulations, and pertinent regulatory provisions provide that 
the veteran has not satisfied criteria for the payment of 
those benefits prior to October 19, 1997, the veteran's 
assertions of due diligence on his part and of uncontrollable 
delays on the part of the Departments of the Navy and VA 
fail.  As the law in this case is dispositive, the veteran's 
claim must be denied based on a lack of entitlement under the 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).


ORDER

Entitlement to educational assistance benefits under Chapter 
30, Title 38, United States Code, for enrollment prior to 
October 19, 1997, is denied.



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 3 -


- 6 -


